Citation Nr: 0527957	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for the residuals of 
ankle sprains.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.   

This matter came before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Boston, Massachusetts and 
Nashville, Tennessee.  In May 2002, the veteran's claim of 
entitlement to service connection for bipolar disorder was 
denied, and in July 2003 claims of entitlement to service 
connection for a bilateral knee disability and the residuals 
of ankle sprains were denied.  

Finally, in April 2004, the Boston RO denied the veteran's 
claim of entitlement to service connection for the residuals 
of a residuals of a low back injury.  The Board notes that 
while prior final decisions of July 1981 and May 2002, which 
denied service connection for a low back disability, were 
noted by the RO in adjudicating this current claim, it is 
unclear whether this claim was actually treated as an 
application to reopen the previously denied claim or was 
adjudicated on a de novo basis after reopening the claim or 
otherwise (among other things, it is pointed out that 
38 C.F.R. § 3.156 was not among the regulations cited in the 
November 2004 Statement of the Case).  In any event, the 
Board will address this matter based on whether new and 
material evidence has been submitted to reopen the claim, and 
finds, including based on the favorable action below, that 
such consideration does not prejudice the veteran.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran presented testimony at the Boston RO in November 
2004 and before the undersigned Veterans Law Judge at this RO 
in May 2005 (i.e. a Travel Board hearing).

The issues of entitlement to service connection for bipolar 
disorder, a bilateral knee disability, and the residuals of a 
low back injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2002 decision, the RO denied a claim of 
entitlement to service connection for the residuals of a low 
back injury.  This was the last final decision of this claim.

2.  Evidence associated with the claims file since the RO's 
May 2002 decision is new and material in that it includes a 
copy of additional service department records.

3.  The veteran is not shown to have the residuals of ankle 
sprains incurred in service.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied the claim of service 
connection for the residuals of a low back injury is a final 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).  

2.  New and material evidence has been received, and the 
claim of service connection for the residuals of a low back 
injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2004).  

3.  The veteran is not shown to suffer from the residuals of 
ankle sprains that incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In April and November 2004 Statements of the Case the veteran 
was advised of the laws and regulations pertaining to his 
claims.  Collectively, these documents informed him of the 
evidence of record and explained the reasons and bases for 
the denial of his claims.  

In addition, the RO sent the veteran letters dated in June 
and December 2003 that informed him of the evidence necessary 
to substantiate his claims.  The June 2003 letter informed 
the veteran of what evidence they would obtain regarding his 
claim of service connection for the residuals of ankle 
sprains, what he could do to help obtain additional evidence, 
and essentially requested that he provide any medical 
evidence in his possession that pertained to this claim.  The 
December 2003 letter, which addressed the application to 
reopen the claim of service connection for the residuals of a 
low back injury, was somewhat deficient in this regard.  
Given the favorable action below, however, the deficiency is 
not prejudicial to the veteran.  The Board finds that the 
VCAA notice requirements have been met and points out that 
such notice was initially provided prior to the decisions on 
each claim adjudicated herein. 

With regard to the duty to assist, it is noted that VA 
medical records have been obtained and associated with the 
claims folder.  Subsequent to filing his claim for service 
connection for the residuals of ankle sprains and a low back 
injury, a VA orthopedic examination was accomplished, and as 
noted, the veteran also presented testimony at RO and Travel 
Board hearings.  With respect to the ankle claims, there is 
no further duty to assist the veteran, as there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Thus, on appellate review, the 
Board sees no areas in which further development is needed.   

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein; and for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if such disorders are manifested to 
a degree of 10 percent within one year after separation from 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 




New and Material Evidence to Reopen a Claim of Service 
Connection for the Residuals of a Low Back Injury 

In a July 1981 decision, the RO denied the veteran's claim of 
entitlement to service connection for the residuals of a low 
back injury, and in May 2002 determined that new and material 
evidence had not been received to reopen this claim.   These 
decisions were not appealed and are final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

In addition, where the new and material evidence consists of 
a supplemental report from the service department, received 
before or after the decision has become final, VA will 
reconsider the former decision.  This includes official 
service department records, which presumably have been 
misplaced and have now been located and forwarded to VA.  38 
C.F.R. § 3.156(c) (2004).

In March 2003, the veteran applied to reopen the claim of 
service connection for the residuals of a low back injury.  
Regarding this application to reopen, the Board is required 
to give consideration to all of the evidence received since 
the last disallowance of the claim, or May 2002.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Relevant evidence added to the record since the RO's May 2002 
decision includes copies of some of the veteran's service 
personnel records that had not previously been associated 
with the claims folder.  By operation of law, such evidence 
is new and material and therefore, the claim of entitlement 
to service connection for the residuals of a low back injury 
is reopened.  38 C.F.R. § 3.156(c) (2004).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
service connection for the residuals of a low back injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2004).


Service Connection for a Bilateral Ankle Disability

Turning to the relevant evidence of record with respect to 
this claim, the Board points out that the veteran's service 
medical records are negative for any treatment or diagnoses 
of ankle sprain.  A December 1978 outpatient treatment record 
reflects that he was treated for a left foot sprain after 
falling down some stairs and landing on the ball of his feet, 
but there is no indication that either ankle was sprained.  
The report of the veteran's March 1981 separation examination 
reflects that his lower extremities were within normal 
limits.  

The post-service medical evidence includes a July 1997 
outpatient treatment record that indicates that the veteran 
reported possibly injuring his ankle ten days earlier.  X-
rays showed a well corticated calcific mass at the region of 
the tibiotalar joint with a small piece at the medial aspect 
of the tibia.  There was also some limitation of ankle motion 
elicited, and the diagnosis was questionable loose body 
verses osteochondritis dissecans at the right ankle.  In 
August 1997 the veteran presented with an inversion injury of 
the left ankle six days prior, and was diagnosed with a left 
ankle sprain superimposed on an apparent intra-articular 
loose body.  X-rays taken revealed no evidence of an acute 
fracture but revealed an ossific density projecting between 
the distal tibiofibular articulation which could be the 
sequelae of an old injury.  A July 2002 outpatient treatment 
record indicates that the veteran complained of ankle pain.  

A VA orthopedic examination was accomplished in June 2003, 
the report of which indicates that the veteran reported that 
in 1979, while stationed in Memphis, Tennessee prior to being 
assigned, he injured his ankles and suffered pain and 
discomfort while jumping several steps at a time.  He stated 
that he was treated at the local dispensary and that over the 
course of his military career he re-injured his ankles on 
several occasions and received very little in the way of 
medical care or attention.  The veteran related that he 
experiences occasional ankle pain.  Physical examination 
revealed that the ankles were completely normal, with a 
normal range of motion and no swelling or local findings.  In 
the diagnoses portion of the report, the examiner indicated 
that an ankle sprain problem could not be substantiated 
because of these findings.   

During the May 2005 Travel Board hearing the veteran 
testified that he sprained his ankles three or four different 
times in service and that he sought treatment, and that he 
has not injured either ankle in a long time.  

Taking into account the relevant evidence discussed 
hereinabove, the Board finds that service connection is not 
warranted for the residuals of ankle sprains.  Specifically, 
the medical evidence simply does not demonstrate or suggest 
that such a disability either had its onset in service or is 
otherwise related to service.

Despite the negative findings noted in the June 2003 VA 
examination report, it appears, from the X-ray reports 
described above, that the veteran suffers from the residuals 
of ankle sprains and/or injuries, namely a loose body in the 
left ankle and a calcific mass in the right.  There is, 
however, no objective evidence showing that he suffered, as 
alleged, any ankle sprains or other ankle injuries in 
service, and while the findings with respect to the left 
ankle may be related to an old injury, there is no indication 
that it is related to an inservice injury, and for the Board 
to make such a finding would require engaging in speculation.  

Again, the service medical records are negative for treatment 
of ankle sprains or any ankle injury, and there is no medical 
evidence linking any ankle disability to the veteran's 
military service.  While the veteran's testimony has been 
considered, the contemporaneous medical evidence - i.e. the 
service medical records - are more probative in determining 
whether the veteran actually was treated for ankle sprains in 
service.  Any contentions to the effect that he suffered 
ankle sprains but was not treated for them (i.e. that he 
essentially diagnosed sprains) are not competent evidence as 
the veteran does not have the expertise to provide a medical 
diagnosis.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Even though the evidence suggests the existence of current 
ankle disabilities that may be residuals of ankle sprains, 
the Board points out that a VA examination or opinion for 
clarification purposes or otherwise is not necessary as the 
evidence of record indicating that the veteran does suffer 
from this disability does not indicate or suggest that any 
such disability is associated with his service, and as noted 
hereinabove, there is no indication that he suffered and/or 
was treated for ankle sprains in service.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2005); see also Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).

Further, there is otherwise no further development required 
with respect to this claim because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. See 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2005).

In sum, the weight of the evidence does not demonstrate that 
any currently diagnosed ankle disability was incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for the residuals 
of ankle sprains, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for the 
residuals of a low back injury is reopened; to this extent, 
the appellant's claim is granted.

Service connection for the residuals of ankle sprains is 
denied.


REMAND

The veteran contends that service connection is warranted for 
a bilateral knee disability, bipolar disorder, and the 
residuals of a low back injury.  VA's duty to assist veterans 
in developing claims includes making reasonable efforts to 
obtain relevant private medical records and the 
accomplishment of a VA examination (and/or opinion) if the 
evidence of record suggests that a disease had its onset in, 
or was aggravated by, service.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

In a March 2003 authorization form to release records, the 
veteran noted that he had received treatment from Richard V. 
Miron, M.D from 2001 to 2003.  In the June 2003, VA 
examination report it is noted that Dr. Miron examined the 
veteran's back and knees in 2001.  Except for a November 2002 
record, there no records from Dr. Miron in the claims folder, 
nor does it appear that an attempt was made to gather any 
such records.  As such, the RO should attempt to collect 
these records, as well as any outstanding, pertinent, private 
medical records, prior to further adjudication.  See 
38 C.F.R. § 3.159(c)(1) (2004).  

The June 2003, VA examination report also indicates that X-
rays were taken of the veteran's low back disability and 
knees.  The X-ray reports, however, are not of record, and 
the Board points out that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the claims of service connection for the residuals 
of a low back injury and a bilateral knee disability, the 
Board is of the opinion that a VA orthopedic examination 
should be accomplished because, among other things, it does 
not appear that the claims file was reviewed by the examiner 
in June 2003, and because no diagnosis or opinion was 
indicated regarding the veteran's knees.  In addition, the 
service medical records reflect that the veteran was treated 
for a low back strain in service as well as a leg contusion 
and cellulitis of or about the left knee, and the veteran has 
been diagnosed with a low back disability and probable 
bilateral knee arthritis.  The record does not contain 
sufficient medical evidence for the Board to make a decision 
on these claims at this time.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2005).  

The Board is also of the opinion that a VA psychiatric 
examination should be accomplished because while the veteran 
was diagnosed with a bipolar disorder that began in service 
on VA examination of August 2001, this diagnosis (at least 
the etiology of the disorder) was rendered based on a history 
given by the veteran.  A review the examination report 
reveals that the examination was conducted without a review 
of any of the veteran's records.  As such, this opinion is 
not competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995). 

In view of all of the above, this matter is REMANDED for the 
following development:

1.  The AMC should take the appropriate 
steps to obtain outstanding private 
medical records pertaining to these 
claims, to specifically include any 
records from Dr. Miron.

2.  The AMC should obtain copies of the 
veteran's outstanding treatment records 
from the Boston VAMC, to specifically 
include the report of X-rays apparently 
taken in conjunction with the June 2003 
examination. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his claimed residuals of a 
low back injury and bilateral knee 
disability.  The claims folder should be 
reviewed prior to the examination, and 
all indicated studies should be 
performed.  The examiner should be asked 
to express an opinion as to whether it is 
at least as likely as not that a 
bilateral knee disability, if diagnosed, 
was incurred in or are otherwise related 
to the veteran's active military service, 
and whether it is at least as likely as 
not that the low back injury sustained in 
service resulted in any current 
residuals.    

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the etiology of his bipolar disorder.  
The claims folder should be reviewed 
prior to the examination, including the 
veteran's service medical and personnel 
records, and the August 2001 VA 
examination report.  All indicated 
studies should be performed, and the 
examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not that bipolar disorder was 
incurred in or is otherwise related to 
the veteran's active military service.  

5.  Thereafter, the AMC should review the 
claims of entitlement to service 
connection for a bilateral knee 
disability, bipolar disorder, and the 
residuals of a low back injury.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  
After appropriate review the case should 
then be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


